DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (16/576,807) filed on 09/20/2019 (September 20, 2019).

Priority
3.	Applicant claims Foreign Priority for this application (16/576,807) under 35 U.S.C. § 119(a)-(d), based on Chinese patent application (CN201811547665.9) filed on 12/18/2018. Receipt is acknowledged and submitted papers have been placed of record in the file.

Information Disclosure Statement
4.	Applicant has not filed any Information Disclosure Statement (IDS). 

Oath/Declaration
5.	The Oath/Declaration, filed on 09/20/2019, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 09/20/2019, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 15 recites a “machine readable storage medium" which has not been defined in the Specification.  Specification, e.g., par [0040], states "… the machine readable storage medium may be the flash memory 1211 of the slave station 12 of the robot 1 above.  In another embodiment, the machine readable storage medium may be a separate storage device."  This, however, does not define or place any limit on what's considered a “machine readable storage medium" and allows it to be signals.  Therefore, the invention of claim 15 that claims a “machine readable storage medium " is broad enough to include signals storing executable program instructions.   As signals and program instructions do not fall into one of the four statutory categories of invention, such as, process, machine, manufacture, or composition of matter,  claim 15 must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See Interim Examination Instructions 

Claim 15 is, therefore, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 16-20, which depend on claim 15, inherit the deficiencies of their parent claim, and have not resolved the deficiencies on their own either.   
Therefore, Claims 16-20 are also rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 

Examiner suggests amending the claims to replace the term “machine readable storage medium" by the term “non-transitory machine readable storage medium".

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

10.	Claims 1-7 and 9-20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Brundridge et al. (US 2007/0234332 A1; Pub. Date:  Oct. 4, 2007; Filed: Feb. 22, 2006; hereinafter Brundridge), in view of Polar Seminario (US 2017/0220404 A1; Pub. Date: Aug. 3, 2017; Filed: Feb. 1, 2017; hereinafter Seminario).

Regarding claim 1, Brundridge teaches: 
A firmware upgrade method (See, e.g., Brundridge, FIGS. 2, 3, 7A, 7B; pars [0044]-[0053]:  “…a method for updating firmware in a information handling system is described. … 
Referring now to FIG. 7, a flow diagram illustrating selected elements of an embodiment of a method 900 for updating the firmware of RAC 205 is presented. For purposes of FIG. 7, the master and slave RAC modules 500-1 and 500-2 referred to previously are referred to as first RAC module 500-1 and second RAC module 500-2 to emphasize that, at times during the described firmware update procedure, each of the RAC modules 500-1, 500-2 acts as the master RAC module. …”  Examiner Note (EN):  Brundridge discloses: a method for updating firmware in a information handling system comprising the master and slave RAC modules 500-1 and 500-2.), comprising:

providing a robot comprising a master station and a slave station (See, e.g., Brundridge, FIGS. 2, 3, 7A, 7B; par [0044]:  “The master and slave RAC modules 500-1 and 500-2 can either be provided within a single RAC 205 as shown in FIG. 3 or they can be provided on separate modules within a chassis as shown in FIG. 2. …”  EN:  Brundridge discloses: The master and slave RAC modules 500-1 and 500-2 provided within a single RAC 205 as shown in FIG. 3 or on separate modules within a chassis [a robot] as shown in FIG. 2.), wherein the master station and the slave station are electronically coupled to an ethernet for control automation technology (EtherCAT) bus of the robot, the slave station communicates with the master station via the EtherCAT bus (See, e.g., Brundridge, FIGS. 2-5; pars [0029]-[0033]:  “…The RAC 205 and its RAC modules 500-1, 500-2 each have serial and Ethernet connections each coupled with a communication network.…For purposes of discussing FIG. 5, first RAC module 500-1 of RAC 205 is referred to as master RAC module 500-1 and second RAC module 500-2 is referred to as slave RAC module 500-2.  RAC modules 500-1 and 500-2, preferably have identical or functionally equivalent hardware and include a main RAC processor (501, 511) that is coupled to a serial synchronization bus (507, 517).  Serial synchronization buses 507 and 517 are coupled to provide a primary communication path 590 between the RAC modules 500-1 and 500-2. … The I.sup.2C buses 502 and 512 of RAC modules 500-1 and 500-2 are coupled to provide an internal communication path for controlling the modules of the chassis as indicated by port 560, and are isolated between the master and the slave RAC modules 500-1 and 500-2 by means of switching logic 505 and 515. …”  EN:  Brundridge discloses: The RAC 205 and its RAC modules 500-1, 500-2 each have serial and Ethernet connections each coupled with a communication network.  Serial synchronization buses 507 and 517 are coupled to provide a primary communication path 590 between the RAC modules 500-1 and 500-2. The I.sup.2C buses 502 and 512 of RAC modules 500-1 and 500-2 are coupled to provide an internal , the slave station comprises a flash memory comprising a first storage area and a second storage area, and a firmware of the slave station runs in the first storage area (See, e.g., Brundridge; par [0011]:  “…updating firmware in a management resource of an information handling system includes transferring a firmware image from a networked server to a flash memory device of a first module of the management resource in response to a firmware update request and transferring the firmware image from the networked server to a flash memory device of the redundant second module in response to successfully transferring the firmware image to the first module.  The method further includes causing the second module to assume control in response to a specified duration expiring before successfully transferring the firmware image to the flash memory device of the first module.”  EN:  Brundridge discloses: transferring a firmware image from a networked server to a flash memory device of a first module of the management resource in response to a firmware update request and transferring the firmware image from the networked server to a flash memory device of the redundant second module in response to successfully transferring the firmware image to the first module.);

switching, by the slave station, a work mode of the slave station to an upgrade mode in response to a firmware upgrade instruction sent by the master station (See, e.g., Brundridge; par [0050]:  “…If the non-updating RAC module has received a successful completion message from the updating RAC module, the slave RAC enters firmware update state, and the former master RAC having completed firmware update now , receiving a new firmware corresponding to this firmware upgrade from the master station via the EtherCAT bus, and storing the new firmware in the second storage area (See, e.g., Brundridge; par [0046]:  “… firmware updates may be achieved by downloading a firmware image from an external server and storing the image locally.  The locally stored image can then be used to update the firmware of both modules. …”  EN:  Brundridge discloses: firmware updates achieved by downloading a firmware image from an external server and storing the image locally.); 


Brundridge does not appear to explicitly teach: 
restarting the slave station, after the new firmware is received; and 

copying, by the slave station, the new firmware stored in the second storage area to the first storage area at startup, and executing the new firmware in the first storage area.

However, Seminario (US 2017/0220404 A1), in an analogous art of updating firmware, teaches: 
restarting the slave station, after the new firmware is received (See, e.g., Seminario; pars [0403]-[0404]:  “…CPU 50 is configured to restart the IED to check the run firmware in the flash again, as will be described in greater detail below. 
…If CPU 50 determines that the "now" value and "saved" value match, in step 2368, CPU 50 tags the firmware in the flash as "good" (or EN:  Seminario discloses: CPU 50 is configured to restart the IED [restarting the slave station] to check the run firmware in the flash.); and 

copying, by the slave station, the new firmware stored in the second storage area to the first storage area at startup, and executing the new firmware in the first storage area (See, e.g., Seminario; par [0360]:  “…a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum. …”    EN:  Seminario discloses:  a processor of the IED, stores, at least three identical copies of the firmware on a memory of the IED, and the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Brundridge by incorporating the teachings of Seminario that teaches “restarting the slave station, after the new firmware is received;” and “copying, by the slave station, the new firmware stored in the second Brundridge for updating firmware on the first management module while maintaining the second management module in a slave mode and, upon successfully updating the firmware on the first management module, updating firmware on the second management module while maintaining the first management module in a passive mode. (See Seminario, ABSTRACT).  Brundridge and Seminario are analogous arts directed generally to updating firmware. 


Regarding claim 2, Brundridge and Seminario teaches: 
The method as claimed in claim 1 (please see claim 1 rejection),
wherein the flash memory further comprises a third storage area configured to store a boot loader of the slave station, and the step of copying, by the slave station, the new firmware stored in the second storage area to the first storage area at startup, and executing the new firmware in the first storage area (See, e.g., Seminario; par [0364]:  “…the boot firmware is stored in a boot flash or memory 51 of IED 10 and the run firmware is stored in a run flash or memory 53 of IED 10, where boot flash 51 and run flash 53 are each included in a flash memory of CPU 50.  The IED 10 is configured such that when a new version of a firmware is downloaded (e.g., via updater program 2152) by CPU 10, the new version of the firmware (and, in some embodiment, several copies of the new version of the firmware) is stored along with previous versions of the firmware in non-volatile memory 20. CPU 50 of IED 10 is configured to EN:  Seminario discloses: the boot firmware [boot loader] is stored in a boot flash or memory 51 of IED 10 and the run firmware is stored in a run flash or memory 53 of IED 10.  CPU 50 of IED 10 is configured to test the sanity, integrity, and/or authenticity of the run firmware before control of the IED 10 is passed to the run firmware (i.e., before the run firmware is executed).), comprises:

copying, by the slave station, the new firmware stored in the second storage area to the first storage area and executing the new firmware in the first storage area at startup (See, e.g., Seminario; par [0360]:  “…a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum. …”    EN:  Seminario discloses:  a processor of the IED, stores, at least three identical copies of the firmware on a memory of the IED, and the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum.), based on the boot loader of the slave station (See, e.g., Seminario; par [0364]:  “…the boot firmware is EN:  Seminario discloses: the boot firmware [boot loader] is stored in a boot flash or memory 51 of IED 10 and the run firmware is stored in a run flash or memory 53 of IED 10.  CPU 50 of IED 10 is configured to test the sanity, integrity, and/or authenticity of the run firmware before control of the IED 10 is passed to the run firmware (i.e., before the run firmware is executed).).


Regarding claim 3, Brundridge and Seminario teaches: 
The method as claimed in claim 1 (please see claim 1 rejection), wherein the step of copying, by the slave station, the new firmware stored in the second storage area to the first storage area at startup, and executing the new firmware in the first storage area,  comprises:

determining, by the slave station, whether a firmware stored in the second storage area is the new firmware at startup (See, e.g., Seminario; par [0333]:  “…the updater program can determine if the server Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED…”  EN:  Seminario discloses:  determining if the server package list has newer versions of the packages that are on the local package list.); and

in response to determining that the firmware stored in the second storage area is the new firmware, copying the new firmware to the first storage area and executing the new firmware in the first storage area (See, e.g., Seminario; par [0333]:  “…If the server package list has newer versions of the packages on the local package list, the updater program can update the packages on the local package list that are on the IED”   And, Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED…”  EN:  Seminario discloses:  If the server package list has newer versions of the packages on the local package list, the updater program updates the packages on the local package list that are on the IED, wherein Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED.);
wherein the method further comprises:
in response to determining that the firmware stored in the second storage area is not the new firmware (See, e.g., Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED…”  And, Seminario; par [0347]:  “…If, the updater program 2152 determines that the package name that was requested to be installed on the IED is not on the remote server's package list 2108 in step 2206, the updater program 2152 will discontinue communication with the remote server and provide the user with an error message, in step 2208. …”  EN:  Seminario discloses:  the updater program 2152 determines that the package name that was requested to be installed on the IED is not on the remote server's package list 2108.), executing a firmware stored in the first storage area (See, e.g., Seminario; par [0360]:  “…a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum. …”    EN:  Seminario discloses:  a processor of the IED, stores, at least three identical copies of the firmware on a memory of the IED, and the processor .


Regarding claim 4, Brundridge and Seminario teaches: 
The method as claimed in claim 3 (please see claim 3 rejection),
wherein the step of determining, by the slave station, whether the firmware stored in the second storage area is the new firmware at startup, comprises:

determining, by the slave station, whether the firmware stored in the second storage area is the same as the firmware stored in the first storage area at startup (See, e.g., Seminario; par [0333]:  “…If the server package list has newer versions of the packages on the local package list, the updater program can update the packages on the local package list that are on the IED”   And, Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED…”  EN:  Seminario discloses:  If the server package list has newer versions of the packages on the local package list, the updater program updates the packages on the local package list that are on the IED, wherein Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded ;

in response to determining that the firmware stored in the second storage area is the same as the firmware stored in the first storage area, determining that the firmware stored in the second storage area is not the new firmware (See, e.g., Seminario; par [0333]:  “…If the server package list has newer versions of the packages on the local package list, the updater program can update the packages on the local package list that are on the IED”   And, Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED…”  EN:  Seminario discloses:  If the server package list has newer versions of the packages on the local package list, the updater program updates the packages on the local package list that are on the IED, wherein Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be installed onto the IED.); and

in response to determining that the firmware stored in the second storage area is not the same as the firmware stored in the first storage area, determining that the firmware stored in the second storage area is the new firmware (See, e.g., Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to Seminario; par [0347]:  “…If, the updater program 2152 determines that the package name that was requested to be installed on the IED is not on the remote server's package list 2108 in step 2206, the updater program 2152 will discontinue communication with the remote server and provide the user with an error message, in step 2208. …”  EN:  Seminario teaches:  the updater program 2152 determines that the package name that was requested to be installed on the IED is not on the remote server's package list 2108.).


Regarding claim 5, Brundridge and Seminario teaches: 
The method as claimed in claim 1 (please see claim 1 rejection),
wherein the step of copying, by the slave station, the new firmware stored in the second storage area to the first storage area at startup, and executing the new firmware in the first storage area, comprises:
deleting, by the slave station, an original firmware stored in the first storage area, copying the new firmware stored in the second storage area to the first storage area, and executing the new firmware in the first storage area at startup (See, e.g., Seminario; par [0351]:  “…the updater program 2152 will delete the temporary folder 2160 (i.e., the folder created when the decrypted package was unpacked), in step 2226.  Then, the updater program 2152 will update the local package list 2162, in step 2228, on the IED to reflect the version of the package that was installed during method 2200. …”).

Regarding claim 6, Brundridge and Seminario teaches: 
The method as claimed in claim 1 (please see claim 1 rejection), wherein the master station is a main controller of the robot, and the slave station is an execution node of the robot (See, e.g., Brundridge; par [0034]:  “The operating environment for first RAC module 500-1 provides for controlling Ethernet port 570 or 580 during normal operation of RAC 205, i.e. when the designated module is in master mode.  Thus, during normal operation, the slave Ethernet port connection 580 has no active TCP/IP stack and can be used to only monitor the status of the LINK status (cable connection to its own respective port). …”).


Regarding claim 7, Brundridge and Seminario teaches: 
The method as claimed in claim 1 (please see claim 1 rejection), wherein the new firmware is received by a service data object (SDO) based on a preset transport protocol of the EtherCAT bus (See, e.g., Brundridge; par [0052]:  “…As depicted in FIG. 7, first RAC module 500-1 receives (block 902) a firmware update request.  The firmware update request may be generated by an administrator connected to RAC 205.  The administrator preferably connects to RAC 205 via a serial link or using a graphical user interface (GUI) via an intranet connection.  In embodiments suitable for a networked implementation in which the firmware image is stored on a network-connected storage device, the firmware update procedure preferably uses TFTP (Trivial File Transfer Protocol) to retrieve the image from the network to the RAC. …”  Also see, Brundridge, FIGS. 2-5; pars [0029]-[0033]: “…The RAC 205 and its RAC modules 500-1, 500- The I.sup.2C buses 502 and 512 of RAC modules 500-1 and 500-2 are coupled to provide an internal communication path for controlling the modules of the chassis as indicated by port 560, and are isolated between the master and the slave RAC modules 500-1 and 500-2 by means of switching logic 505 and 515. …” EN:  Brundridge teaches: the firmware update procedure preferably uses TFTP (Trivial File Transfer Protocol) to retrieve the image from the network to the RAC using Ethernet connections.).


Claims 9-14:
	Claims 9-14 are similar to rejected method Claims 1-5 and 7, respectively.  
As such, Claims 9-14 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Brundridge and Seminario for similar rationale.

Claims 15-20:
	Claims 15-20 are similar to rejected method Claims 1-5 and 7, respectively.  
As such, Claims 15-20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Brundridge and Seminario for similar rationale.


11.	Claim 8 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Brundridge (US 2007/0234332 A1) and Seminario (US 2017/0220404 A1), further in view of Ohto (US 2010/0031347 A1; Pub. Date:  Feb. 4, 2010; PCT Filed: Feb. 29, 2008; hereinafter Ohto).

Regarding claim 8, Brundridge and Seminario teaches: 
The method as claimed in claim 3 (please see claim 3 rejection), wherein the method further comprises:

the step of determining, by the slave station, whether the firmware stored in the second storage area is the new firmware at startup (See, e.g., Seminario; par [0333]:  “…the updater program can determine if the server package list has newer versions of the packages that are on the local package list (i.e., the packages on the IED). …”  And, Seminario; par [0345]:  “The presently described IED also includes a temporary folder 2160.  Temporary folder 2160 may be used by updater program 2152 to temporarily store newly downloaded packages (found on the remote server), so that the newly downloaded packages may be EN:  Seminario discloses:  determining if the server package list has newer versions of the packages that are on the local package list.), comprises:

Brundridge and Seminario does not appear to explicitly teach: 

setting, by the slave station, an update flag in the second storage area, setting the update flag to 1 after the new firmware is received, and setting the update flag to 0 after the new firmware is copied to the second storage area;

determining, by the slave station, whether the update flag is 1 at startup; 

in response to the update flag is 1, determining that the firmware stored in the second storage area is the new firmware; and

in response to the update flag is not 1, determining that the firmware stored In the second storage area is not the new firmware.

However, Ohto (US 2010/0031347 A1), in an analogous art of updating firmware, teaches: 
setting, by the slave station, an update flag in the second storage area, setting the update flag to 1 after the new firmware is received, and setting the update flag to 0 after the new firmware is copied to the second storage area (See, e.g., Ohto; pars [0220]-[0221]:  “The firmware update unit 32 is one of programs that can operate in the privilege mode of the MPU 16.  When the power switch of the apparatus is pressed, and accordingly the power unit supplies the power to the MPU 16 and the devices and these pieces of hardware are started up, the firmware update unit 32 judges whether a removable medium containing the new firmware 22 is mounted or not.  If such a removable medium is mounted, the firmware update unit 32 checks whether the removable medium contains a files whose file name is a magic number.  A magic number is a particular number showing that the removable medium contains the updated firmware 22.  If the removable medium contains a file having such a magic number, the firmware update unit 32 reads the new firmware 22 from the removable medium, and overwrites the firmware 22 with the new firmware 22.  After the overwriting, the firmware update unit 32 updates the flag to "0". 
FIG. 12 schematically shows the traffic of instructions by the firmware update unit 32 and data, with use of arrows.  The arrow (1-a) shows reading of the new firmware 22 having a magic number, and the arrow (1-b) schematically shows the overwriting with use of the new firmware 22.  The arrow (1-c) schematically shows the updating of the flag (from 0 to 1) by the firmware update unit 32.”  EN:  Ohto teaches:  updating of the flag (from 0 to 1) by the firmware update unit 32.  After the overwriting, the firmware update unit 32 updates the flag to "0".);

determining, by the slave station, whether the update flag is 1 at startup (See, e.g., Ohto; pars [0220]-[0221]:  “The firmware update unit 32 is one of programs that can operate in the privilege mode of the MPU 16.  
FIG. 12 schematically shows the traffic of instructions by the firmware update unit 32 and data, with use of arrows.  The arrow (1-a) shows reading of the new firmware 22 having a magic number, and the arrow (1-b) schematically shows the overwriting with use of the new firmware 22.  The arrow (1-c) schematically shows the updating of the flag (from 0 to 1) by the firmware update unit 32.”); 

in response to the update flag is 1, determining that the firmware stored in the second storage area is the new firmware (See, e.g., Ohto; pars [0220]-[0221]:  “The firmware update unit 32 is one of programs that can operate in the privilege mode of the MPU 16.  When the power switch of the apparatus is pressed, and accordingly the power unit supplies the power to the MPU 16 and the devices and these pieces of hardware are started up, the firmware update unit 32 judges whether a removable medium containing the new firmware 22 is mounted or not.  If 
FIG. 12 schematically shows the traffic of instructions by the firmware update unit 32 and data, with use of arrows.  The arrow (1-a) shows reading of the new firmware 22 having a magic number, and the arrow (1-b) schematically shows the overwriting with use of the new firmware 22.  The arrow (1-c) schematically shows the updating of the flag (from 0 to 1) by the firmware update unit 32.”); and

in response to the update flag is not 1, determining that the firmware stored In the second storage area is not the new firmware (See, e.g., Ohto; pars [0220]-[0221]:  “The firmware update unit 32 is one of programs that can operate in the privilege mode of the MPU 16.  When the power switch of the apparatus is pressed, and accordingly the power unit supplies the power to the MPU 16 and the devices and these pieces of hardware are started up, the firmware update unit 32 judges whether a removable medium containing the new firmware 22 is mounted or not.  If such a removable medium is mounted, the firmware update unit 32 checks whether the removable medium contains a files whose file name is a magic number.  A magic number is a particular number showing that the removable medium contains the updated firmware 
FIG. 12 schematically shows the traffic of instructions by the firmware update unit 32 and data, with use of arrows.  The arrow (1-a) shows reading of the new firmware 22 having a magic number, and the arrow (1-b) schematically shows the overwriting with use of the new firmware 22.  The arrow (1-c) schematically shows the updating of the flag (from 0 to 1) by the firmware update unit 32.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Brundridge and Seminario combination, by incorporating the teachings of Ohto that teaches using the well-known technology of setting and using a binary flag with a value of 1 or 0 to determine if a firmware is new or not.  A person having ordinary skill in the art would have been motivated toward such a combination to improve Brundridge and Seminario so that:  as the old firmware is overwritten with the new firmware at the updating of the firmware, the benchmark score is updated accordingly.  Moreover, at the initial execution of the new firmware program, the benchmark score written in the recording area in the storage is updated as well. (see Ohto, par [0020]).  Brundridge, Seminario and Ohto are analogous arts directed generally to updating firmware.   



Conclusion
12.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					March 6, 2021
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191